Case 1:17-cV-037O4-PKC-PK Document 82 Filed 12/11/18 Page 1 of 2 Page|D #: 1936

Aaron Weissberg
Associate
Tel: (914) 872-7189
December 11, 2018

\_/IA_E.C.F_‘

llonorable Peggy Kuo

United States District Court for the Eastern District ofNew York
225 Cadman Plaza East

Brooklyn` New York 1 1201

Re.' Rucme v. Bank ofAmerica, N.A., et. al., l:l?-cv'-GB?U-'l (`PKC) {`PK`]
Dear Judge Kuo:
We are the attorneys for defendant, Bank of America, N.A., in this action.

This is submitted in opposition to plaintiff’ s motion to amend her complaint for a second
time. Pursuant to the lnitial Scheduling Order so ordered by the court on January 9, 2018, no
other amendment of pleadings will be permitted after April 9, 2018 unless information unknown
to the parties by this date later becomes available to them, which appears as document 28 on the
coult’s docket. On April 3, 2018, the plaintiff counsel filed their first motion to amend her
complaint, document 30 on the court’S docket, which was granted by the court on April 4, 2018
extending the plaintiffs time to l\/Iay 19, 2018 to amend the complaint The deadline was later
extended to June 1, 2018 by the court. On May 30th, plaintiffs counsel filed their second
motion to amend the complaint to extend the deadline to July 2, 2018, which was granted by
Order dated l\/Iay 31, 2018. Thereafter on July 2, 2018, the plaintiff filed her amended complaint
42 pages in length with 252 paragraphs l\/Iuch of the details are simply factual allegations and
arguments which are unnecessary for notice pleading purposes

This is now the third motion to amend plaintiffs complaint approximately 5 months after
her deadline to amend the complaint expired. This proposed amendment does not add any
allegations that would alter the outcome of the motion by EWS. Rather, the proposed
amendment simply rewords and adds repetitive and redundant factual arguments from
paragraphs 164 to 214. The proposed amendment also includes reference, in paragraph 199, to
two class action law suits that plaintiff alleges settled which is not relevant to this action since
plaintiff was not a party. These are not new facts,‘ e.g., Abbas v. Early Warning Servl`ces, LLC,
2:15-cv-01976-BSB (D. Ariz.) is a case from 2015 Which terminated in 2017. The second case
is Mul')' v. Early Warning Services, LL'C et al, was filed in 2016 and terminated on June 13, 2018.
Both cases were public records for a few years and are not new. The second aspect of the
amendment seems to be to add references to an alleged seminar about data breaches Which are
basically factual arguments that do not allege any new legal theory of the case or remedy any
defects.

1133 WeSTCheSTer/\Venue ' Whii€ P|Oin$, NY 10604 ' p9l4.323.7000 ' f9l4.323.700\

A|t)czr\y * Ailcr\?o ~ Austin ' Ec|iimore - Beoumonl ‘ Boston ‘ Chiccgo ' DD||:\: ' Denvel ~ Edwordsvi||e ' G':lrden Cily ~ Hcirllo-'d ' Hou;ion ~ |.'\diono - Keniucky

 

Lcs‘.’-agcis - london - Los/\ngeles - Miczmi ' Mic|iigon - Mi|woukee - New Jersey ' NewOr|e<ms - New`fo:k ~ Or|clndo v Pl~.i|ci<;ielpruci ~ Phc)eni)< - Sun!`,ie_<'io
Scn Frcxn<:isco » Sci.'csoto - 5!cmford ' Virgini:i - Woshing|cn D('.` - Wes?Pcl|m Bec\ch - Whi!e F|oins

wilsonelser.com
737845 l v. l

\\ Case 1:17-cV-037O4-PKC-PK Document 82 Filed 12/11/18 Page 2 of 2 Page|D #: 1937
\ WlLSVQ,N,`§;L,§;,E;,|;:,

_2_

Rather it is simply an effort to make factual arguments to bolster already plead legal claims in
the hopes that the legal deficiencies will be lost among lengthy repetitive and factual arguments
The proposed amendment is really inappropriate and unnecessary, nor are they new. There does
not appear to be any proper basis to grant plaintiffs motion. These same arguments can be made
by plaintiff in her opposition papers to the motion by EWS in the absence of such amendments

lt is respectfully submitted that plaintiff has not demonstrated the meritorious nature of
the proposed amendments or a reasonable excuse for the long delay in moving the court as she is

required to do, which application is admittedly untimely made to this court.

lo avoid the time and energy of all the parties of having to respond to an unnecessary,
lengthy and repetitive pleading, it is requested that this motion be denied.

Wherefore, it is respectfully requested that plaintiffs motion be denied in its entirety.

Respectfully submitted,

WILSON ELSER l\/IOSKOWITZ
EDELMAN & DICKER LLP

_/z,`§

Aaron Weissberg

cc: All counsel of record (via ECF)

7378451\/.|

